Citation Nr: 0328403	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-07 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for 
diabetes mellitus.

3.  Entitlement to an effective date earlier than July 9, 
2001 for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a doctor


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

The matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 RO decision that denied service 
connection for PTSD.  It also arises from a September 2001 RO 
decision that granted service connection and a 20 percent 
rating for diabetes mellitus, effective July 9, 2001; the 
veteran seeks both an earlier effective date of service 
connection and a higher evaluation.  

The present Board decision addresses the issue of an earlier 
effective date for service connection for diabetes.  The 
issues of service connection for PTSD and a higher rating for 
diabetes are the subject of the remand at the end of the 
Board decision.


FINDINGS OF FACT

The Vietnam veteran filed a claim for service connection for 
diabetes mellitus on July 9, 2001, many years after 
separation from active service.  Effective May 8, 2001, a 
liberalizing regulation permits service connection for 
diabetes based on exposure to herbicides in Vietnam.  The RO 
has granted service connection for diabetes effective from 
July 9, 2001.





CONCLUSION OF LAW

The criteria for an earlier effective date of May 8, 2001, 
for service connection for diabetes mellitus, have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual background

The veteran served on active duty in the Army from June 1966 
to June 1969, including service in Vietnam from May 1967 to 
May 1968.  Service personnel records show that he was 
assigned duties as a clerk typist during his service in 
Vietnam.  

Medical records from 1998 to 2001 reflect treatment for 
various disorders, including diabetes mellitus and 
psychiatric problems. 

On July 9, 2001, the RO received a claim from the veteran for 
service connection for diabetes mellitus.  The RO 
subsequently granted service connection and a 20 percent 
rating for diabetes, effective July 9, 2001.

II.  Analysis

Through discussions in correspondence, the RO decision, and 
the statement of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claim for an 
effective date earlier than July 9, 2001 for service 
connection for diabetes mellitus.  Pertinent records have 
been obtained.  The VA has satisfied the notice and duty to 
assist provisions of the law as to this issue.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Generally, the effective date of an award of service 
connection and compensation is the day following the date of 
separation from active service, if an application is received 
within one year after separation from active service; 
otherwise, the effective date will be the date of VA receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2).  In this case, the veteran first filed a claim 
for service connection for diabetes on July 9, 2001.  The 
file shows no earlier formal or informal claim for the 
benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; 
Crawford v. Brown, 5 Vet. App. 33 (1993).  

Other legal authority provides that where compensation is 
awarded pursuant to a liberalizing law or VA issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the liberalizing law or administrative 
issue.  Under this provision, if a veteran claims service 
connection within the year after the effective date of the 
liberalizing law or regulation, the effective date of service 
connection generally will be the same as the effective date 
of the liberalizing law or regulation.  38 U.S.C.A. 
§ 5110(g), 38 C.F.R. § 3.114.  The RO awarded service 
connection for diabetes under liberalizing law concerning 
exposure to herbicides during service in Vietnam.  As 
originally announced by the VA, July 9, 2001 was the 
effective date of the liberalizing regulation which gives the 
VA authority to award service connection for diabetes 
mellitus based on Vietnam herbicide exposure.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).  However, a subsequent court 
decision held that the correct effective date for this 
liberalizing regulation on service connection for diabetes is 
May 8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 
312 F.3d 1368 (Fed.Cir. 2002).  The veteran's claim for 
service connection was filed within the year after the 
effective date of this liberalizing regulation.  Given these 
circumstances, an earlier effective date of May 8, 2001 is 
warranted for service connection for diabetes.  However, the 
law does not permit an effective date earlier than May 8, 
2001 for this benefit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An earlier effective date of May 8, 2001, for service 
connection for diabetes mellitus, is granted.


REMAND

Additional development is needed with regard to the remaining 
claims on appeal, service connection for PTSD, and a rating 
higher than 20 percent for diabetes.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The medical evidence includes a diagnosis of PTSD (and other 
psychiatric diagnoses), but a stressor has not been verified.

The veteran served in the Army and his service records 
indicate that while in Vietnam his military occupational 
specialty was that of a clerk typist.  Service records show 
no combat decorations or other evidence of participation in 
combat.  As it is not shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

As service stressors, the veteran has made reference to 
mortar attacks in Vietnam and deaths of others.  He mentioned 
two soldiers (William Pittman or Pitman and Johnson) who were 
killed.  To date, there has been no attempt to corroborate 
the occurrence of a service stressor.  In the judgment of the 
Board, the RO should attempt to verify a service stressor 
throught the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).

With regard to the claim for a rating higher than 20 percent 
for diabetes mellitus, the Board concludes that updated 
treatment records should be obtained, and a current VA 
examination is warranted.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO should contact the USASCRUR 
and ask that organization to attempt to 
verify the veteran's claimed Vietnam 
stressors, such as mortar attacks and 
deaths of two fellow soldiers (William 
Pittman or Pitman; and Johnson).  For 
this purpose, the RO should provide the 
USASCRUR with copies of the veteran's 
pertinent service records and a summary 
of claimed stressors.  The RO should 
also ask the USASCRUR to provide unit 
histories for the veteran's units when 
he was in Vietnam.

2.  The RO should obtain copies of all 
VA treatment records, dated during and 
since 2002, concerning diabetes mellitus 
and complications.

3.  The RO should then have the veteran 
undergo a VA examination to determine 
the severity of his service-connected 
diabetes mellitus.  The claims folder 
should be provided to and reviewed by 
the doctor.  

4.  The RO should thereafter review the 
claims for service connection for PTSD 
and for a rating higher than 20 percent 
for service-connected diabetes mellitus.  
If the claims are denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


